Citation Nr: 1018202	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) from January 1, 
2005 to September 12, 2005.

2.  Entitlement to TDIU from September 12, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran had active military service from August 1951 to 
July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to TDIU.  

The nature of the Veteran's disabilities has resulted in 
different combined disability ratings for different periods 
of time.  The Board has recharacterized the issues above to 
account for the specific periods of time in question.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  For the period of time from January 1, 2005 to September 
12, 2005, the Veteran was in receipt of compensation for:  
surgical residuals of excision of fibrosarcoma of the left 
lower extremity, with loss of use of the left foot, at a 40 
percent rating; a residual surgical scar of the left lower 
extremity at a 20 percent disability rating; and a residual 
surgical scar of the left thigh at a noncompensable (0%) 
disability rating.  This resulted in a combined disability 
rating of 50 percent.

2.  For the period of time from January 1, 2005 to September 
12, 2005, the Veteran did not meet the threshold requirements 
for a consideration of a schedular TDIU.  

3.  For the period of time beginning September 12, 2005, the 
Veteran is in receipt of compensation for:  depression at a 
50 percent disability rating; the surgical residuals of 
excision of fibrosarcoma of the left lower extremity, with 
loss of use of the left foot, at a 40 percent rating; a 
residual surgical scar of the left lower extremity at a 20 
percent disability rating; and a residual surgical scar of 
the left thigh at a noncompensable (0%) disability rating.  
This results in a combined disability rating of 80 percent.

4.  Effective September 12, 2005, the Veteran has met the 
threshold requirements for a consideration of a schedular 
TDIU; he has been medically found to be unable to engage in a 
substantially gainful occupation due to the disabilities for 
which he is in receipt of compensation.  


CONCLUSIONS OF LAW

1.  For the period of time from January 1, 2005 to September 
12, 2005, the criteria for a schedular TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

2.  Effective September 12, 2005, the criteria for a 
schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

Generally, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO inferred a claim for TDIU based upon the benefits 
awarded in a January 2006 rating decision.  The RO provided 
the appellant pre-adjudication notice with respect to the 
requirements for TDIU in a letter dated January 2006.  This 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for TDIU has been considered with respect 
to VA's duties to notify and assist as indicated above.  
Given the favorable outcome with respect to this issue, for 
the period of time subsequent to September 12, 2005, no 
conceivable prejudice to the Veteran could result from the 
decision on this issue.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

VA has obtained service treatment records, VA treatment 
records, multiple VA examination reports, assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to present statements and evidence.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file 
and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director of 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

The Veteran is in receipt of compensation for pursuant to 
38 U.S.C.A. § 1151 for fibrosarcoma (cancer) of the left 
lower extremity and resulting surgical and other residual 
disabilities.  A Decision Review Officer (DRO) decision dated 
February 2010 establishes the Veteran's current combined 
disability ratings.  

From December 2, 2003 to January 1, 2005 the Veteran was 
rated at a 100 percent schedular disability rating for active 
cancer under 38 C.F.R. § 4.73, Diagnostic Code 5329.  

For the period of time from January 1, 2005 to September 12, 
2005, the Veteran was in receipt of compensation for:  the 
surgical residuals of excision of fibrosarcoma of the left 
lower extremity, with loss of use of the left foot, at a 40 
percent rating; a residual surgical scar of the left lower 
extremity at a 20 percent disability rating; and a residual 
surgical scar of the left thigh at a noncompensable (0%) 
disability rating.  This resulted in a combined disability 
rating of 50 percent for this period of time.  

Beginning September 12, 2005, the Veteran is in receipt of 
compensation for:  depression at a 50 percent disability 
rating; the surgical residuals of excision of fibrosarcoma of 
the left lower extremity, with loss of use of the left foot, 
at a 40 percent rating; a residual surgical scar of the left 
lower extremity at a 20 percent disability rating; and a 
residual surgical scar of the left thigh at a noncompensable 
(0%) disability rating.  This results in a combined 
disability rating of 80 percent.

For the short period of time from December 13, 2005 to 
February 1, 2006, the Veteran was in receipt of a temporary 
total (100%) disability rating for convalescence subsequent 
to surgery pursuant to 38 C.F.R. § 4.30.  However, this was 
only a temporary total rating and, upon expiration of 
convalescence, he was returned to the 80 percent disability 
rating.  

Effective October 29, 2009, a 100 percent schedular 
disability rating was again assigned for active cancer under 
38 C.F.R. § 4.73, Diagnostic Code 5329.  

VA records reveal that the Veteran was diagnosed with cancer 
of the left calf area.  In February 2004, he required 
surgical excision of the cancer.  The tumor was large in 
size, resulting in excision of a large amount of tissue.  The 
Veteran had post-surgical orthopedic residuals including 
Achilles tendon contracture resulting in left foot drop.  

A March 2006 letter from the Veteran's VA primary care 
physician states that as a result post-surgical residuals of 
the cancer surgery to the left lower extremity the Veteran 
"has been 100% disabled and completely unable to work since 
that surgery.  The left foot condition prevents him from 
walking and also prevents him from being employed or work."  
VA medical records dated beginning in January 2005, reveal 
that the Veteran had severe foot drop subsequent to the 
cancer excision of his lower left extremity.  Records dated 
in May 2005 reveal that he required use of a wheel chair to 
ambulate.  VA records reveal that the Veteran had orthopedic 
surgery in December 2005 for left Achilles tendon release to 
help alleviate the left foot drop that resulted from the 
previous cancer excision surgery.

In July 2008, the Veteran's VA primary care physician 
submitted another letter which again indicated that the 
Veteran was "100% disabled and completely unable to work 
since" his cancer surgery.  However, the physician noted the 
orthopedic residuals had slightly relieved the Achilles 
release surgery and that the surgical residuals from the 
cancer surgery now prevented the Veteran from "walking well 
and also prevents him from being safe to work."  

A.  January 1, 2005 to September 12, 2005.

For the period of time from January 1, 2005 to September 12, 
2005, the Veteran was in receipt of compensation for:  the 
surgical residuals of excision of fibrosarcoma of the left 
lower extremity, with loss of use of the left foot, at a 40 
percent rating; a residual surgical scar of the left lower 
extremity at a 20 percent disability rating; and a residual 
surgical scar of the left thigh at a noncompensable (0%) 
disability rating.  This resulted in a combined disability 
rating of 50 percent for this period of time.  

This does not meet the schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).

The Veteran's VA primary care physician stated in two letters 
that the Veteran was 100% disabled and completely unable to 
work as a result of his cancer surgery.  However, the 
evidence of record reveals that the Veteran has a college 
degree and was previously employed as a mechanical engineer.  
Social Security records reveal that the Veteran previously 
retired in the 1990s as a result of a back injury that is 
unrelated to any disability for which the Veteran is in 
receipt of compensation.  

The medical evidence also shows that the Veteran is not 
unemployable solely as a result of his service-connected 
disabilities.  The record shows that the Veteran discontinued 
employment years before he developed the disabilities for 
which compensation has been granted.  Despite, the 
physician's assertion, there is no other indication that the 
Veteran's inability to find a job is related to his 
compensable disabilities.  He is shown to be limited in his 
ability to ambulate and do manual labor, but he is shown to 
have an engineering degree. The RO considered but did not 
refer the Veteran's case for extraschedular consideration of 
a TDIU under 38 C.F.R. § 4.16(b).  The Board agrees that 
referral for extraschedular consideration was not warranted 
based on the evidence of record.

The preponderance of the evidence is against the claim for a 
TDIU for the period of time from January 1, 2005 to September 
12, 2005; there is no doubt to be resolved; and a TDIU for 
this period is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

B.  Period Beginning September 12, 2005

For the period of time beginning September 12, 2005, the 
Veteran is in receipt of compensation for:  depression at a 
50 percent disability rating; the surgical residuals of 
excision of fibrosarcoma of the left lower extremity, with 
loss of use of the left foot, at a 40 percent rating; a 
residual surgical scar of the left lower extremity at a 20 
percent disability rating; and a residual surgical scar of 
the left thigh at a noncompensable (0%) disability rating.  
This results in a combined disability rating of 80 percent.

This meets the schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).  The two letters from the Veteran's VA 
primary care physician indicate that the Veteran is 
unemployable as a result of disabilities for which he is in 
receipt of compensation for.  Accordingly, the evidence 
supports that assignment of a TDIU on a schedular basis 
effective September 12, 2005.


ORDER

Entitlement to TDIU for the period of time from January 1, 
2005 to September 12, 2005, is denied.  

Entitlement to TDIU for the period beginning September 12, 
2005 is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


